Citation Nr: 9918536	
Decision Date: 07/06/99    Archive Date: 07/15/99

DOCKET NO.  96-20 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. P. Havelka, Associate Counsel


INTRODUCTION

The veteran's active military service extended from January 
1964 to July 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.  That rating decision, in part, 
denied service connection for post traumatic stress disorder.  

In March 1999, a hearing was held before Bettina S. Callaway, 
who is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b) (West 1991).  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran engaged in combat with the enemy.

3.  The veteran's own statements regarding the occurrence of 
stressors in service are credible and consistent with the 
circumstances or conditions of his service.

4.  VA medical treatment records reveal a diagnosis of post 
traumatic stress disorder. 


CONCLUSION OF LAW

Post traumatic stress disorder (PTSD) was incurred in active 
service.  38 U.S.C.A. § 1110; 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(f) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, he has presented 
a claim which is plausible.  All relevant facts have been 
properly developed and no further assistance to the veteran 
is required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991).  

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during active 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303, 
3.304 (1998); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
Establishing service connection for PTSD requires (1) a 
current clear medical diagnosis of PTSD (presumed to include 
the adequacy of the PTSD symptomatology and the sufficiency 
of a claimed in-service stressor); (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  Cohen v. Brown, 10 Vet. App. 128, 138 (1997); 
Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996); 
38 C.F.R. § 3.304(f) (1998).

With regard to the second criterion, the evidence necessary 
to establish that the claimed stressor actually occurred 
varies depending on whether the veteran "engaged in combat 
with the enemy."  38 U.S.C.A. § 1154(b) (West 1991).  
"Where it is determined, through recognized military 
citations or other supportive evidence, that the veteran was 
engaged in combat with the enemy and the claimed stressors 
are related to such combat, the veteran's lay testimony 
regarding claimed stressors must be accepted as conclusive as 
to their actual occurrence and no further development for 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be 'satisfactory,' e.g., 
credible, and 'consistent with the circumstances, conditions, 
or hardships of [combat] service.'"  Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993); 38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. § 3.304(d), (f) (1998).

Section 1154(b) provides a factual basis 
upon which a determination can be made 
that a particular disease or injury was 
incurred or aggravated in service but not 
a basis to link etiologically the 
condition in service to the current 
condition.  See Libertine v. Brown, 9 
Vet. App. 521, 524 (1996); Caluza [v. 
Brown], 7 Vet. App. [498,] 507 (1995).  
Although the provision does not establish 
service connection for a particular 
disability of a combat veteran, it aids 
the combat veteran by relaxing the 
adjudicative evidentiary requirements for 
determining what happened in service.  
See id. at 508; see also Collette v. 
Brown, 82 F.3d 389, 392 (Fed. Cir. 1996) 
(noting that § 1154(b) "does not create 
a statutory presumption that a combat 
veteran's alleged disease or injury is 
service-connected" but "considerably 
lightens[s] the burden of a veteran who 
seeks benefits for an allegedly 
service-connected disease or injury and 
who alleges that the disease or injury 
was incurred in, or aggravated by, combat 
service"); cf. Jensen v. Brown, 19 F.3d 
1413, 1417 (Fed. Cir. 1994) (38 C.F.R. 
§ 3.306, derived from § 1154(b), creates 
a presumption of aggravation but "not 
service-connection, or even that the 
determination of aggravation is 
irrebuttable".).

Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

The competent medical evidence of record reveals clear 
diagnoses of PTSD.  A December 1993 VA psychiatric assessment 
reveals a diagnosis of chronic mild PTSD made by a VA 
psychiatrist.  The social worker at a Vet Center also made a 
diagnosis of PTSD in a March 1994 letter.  These diagnoses 
relate the veteran's PTSD to his military service in Vietnam.  

The veteran has clear diagnoses of PTSD and medical evidence 
linking the diagnosis to his service in Vietnam.  The key 
difficulty with the veteran's claim is establishing his 
stressors.  

The veteran has submitted statements and sworn testimony 
before the undersigned member of the Board.  He alleges 
stressors such as being ambushed and under enemy fire during 
truck convoys.  The veteran served in the Marine Corps.  The 
veteran's discharge papers, DD 214 , reveal that the 
veteran's military occupational specialty (MOS) was as a 
truck driver and that he served in a motor transport 
battalion.  The veteran's other service personnel records 
reveal that he served in Vietnam from April 1968 to March 
1969.  

The Board notes that further review of the service personnel 
records reveals no awards or decorations which are indicative 
of combat service.  Specifically, there is no indication that 
the veteran was awarded the Combat Action Ribbon.  However, 
the Board's research reveals that the Combat Action Ribbon 
was not authorized by the Secretary of the Navy until 
February 17, 1969.  United States Department of Defense 
Awards Manual 1348.33-M (September 12, 1996).  Because this 
date is near the end of the veteran's tour of duty in Vietnam 
the Board can conceive that the veteran participated in 
action which would have qualified him for the award, but the 
award was not yet authorized.  The awards manual states that 
the "principal eligibility criterion is that the Service 
members must have participated in a ground or surface combat 
fire fight or action during which they were under enemy fire 
and their performance while under fire must have been 
satisfactory."  United States Department of Defense Awards 
Manual 1348.33-M (September 12, 1996)(emphasis added).  The 
Board also notes that on the portion of the veteran's service 
personnel records which is the "combat history-expeditions-
awards record," the following entry was made:  
"participated in operation against armed communist 
insurgents in the Republic of Vietnam."  

After considering all of the above evidence, the Board finds 
as fact that the veteran engaged in combat with the enemy.  
Because the veteran engaged in combat with the enemy and the 
claimed stressors are related to such combat, the veteran's 
lay testimony regarding claimed stressors is accepted as 
conclusive as to their actual occurrence.  The alleged 
stressors are consistent with the circumstances, conditions, 
or hardships of the veteran's combat service.  As such, the 
veteran has:  (1) a current clear medical diagnosis of PTSD; 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.   Therefore the evidence 
supports a grant of service connection for PTSD.  


ORDER

Service connection for post traumatic stress disorder is 
granted.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

